Citation Nr: 1103185	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-10 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for residuals 
of a herniated disc, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for residuals 
of infectious hepatitis, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by: National Association of County Veterans 
Services Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In a July 2004 rating decision, the RO granted a 20 percent 
disability rating for residuals of a herniated disc and granted 
an increased rating for residuals of infectious hepatitis from 
zero to 20 percent.   A notice of disagreement was received in 
May 2005.  A statement of the case was issued in March 2006.  

The Veteran and his wife testified at a videoconference hearing 
before the undersigned Veterans Law Judge in October 2007.  

The Board previously remanded this matter in April 2008.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Residuals of a herniated disc is manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees; 
without favorable ankylosis of the entire thoracolumbar spine and 
without incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks in a 12-month period.  

2.  For the period since April 21, 2009, residuals of a herniated 
disc has been manifested by mild radiculopathy of the right and 
left lower extremity.  

3.  Hepatitis C is manifested by incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during a 
12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a herniated disc are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5293 (since September 23, 
2002),  5235-5243 (2010).

2.  The criteria for a 10 percent evaluation for right lower 
extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a 10 percent evaluation for left lower 
extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2010).

4.  The criteria for a 40 percent evaluation for residuals of 
infectious hepatitis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009);   38 C.F.R. § 4.115a, 
Diagnostic Code 7354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  These provisions also require VA to 
notify the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA must specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation was amended during the pendency of this appeal to 
eliminate that requirement for claims pending before VA on or 
after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran was provided with the notice 
required under the VCAA by letter mailed in March 2004.  He was 
provided with notice regarding the effective-date element of the 
claim by letter mailed in March 2009.  Although the March 2009 
letter was sent after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the claim in 
September 2009.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  There is no 
indication or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had notice regarding the effective-date element been 
provided at an earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and that service treatment records 
and pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any such 
outstanding evidence.  In sum, the Board is satisfied that any 
procedural errors in the originating agency's development and 
consideration of the claim were insignificant and non-prejudicial 
to the Veteran.  Accordingly, the Board will proceed to address 
the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified.  In that regard, findings sufficiently characteristic 
to identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with impairment 
of function will be expected in all cases.  38 C.F.R. § 4.21 
(2010).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010), as well as functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  However, separate 
evaluations for separate and distinct symptomatology may be 
assigned where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis of Claim

A.  Increased Rating for Lumbar Spine

The Veteran's back disability is rated under Diagnostic Code 
5243, pertaining to intervertebral disc syndrome.  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either on 
the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 60 percent 
rating is warranted for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, while a 
40 percent rating is warranted where there are incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 20 percent rating is 
applicable for incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5293 (2002).

Note (1) following Diagnostic Code 5243 provides that, for 
purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for Diseases 
and Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
Diagnostic Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2010).

The rating criteria of the General Rating Formula for Diseases 
and Injuries of the Spine provide a 100 percent rating for 
unfavorable ankylosis of the entire spine.  A 50 percent rating 
is assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating are: 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees or combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.

There are several notes set out after the diagnostic criteria, 
which provide the following:  According to Note (1), associated 
objective neurological abnormalities are to be rated separately 
under an appropriate diagnostic code.  Note (2) provides that, 
for purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateroflexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is to 140 degrees.   Note (3) provides that, 
in exceptional cases, an examiner may state that, because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion of 
the spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  According to 
Note (4), each range of motion should be rounded to the nearest 5 
degrees.

During a January 2004 VA examination, the Veteran complained of 
low back pain.  He reported that he used to get episodes on and 
off through the years, but it was getting worse.  The Veteran 
reported that the pain was constant.  He reported it was 6-7/10 
on a scale of 1 to 10 with 10 being the worst.  The Veteran 
reported that the episodes lasted one to two weeks.  He reported 
that the pain incapacitated him, and he became bedbound.  The 
Veteran reported that the lower back pain radiated to the 
bilateral posterior thighs.  He had a sensation of changes of 
both posterior thighs with those episodes.  He denied any bowel 
or bladder changes.  He denied any recent physical therapy.  He 
denied any epidural injections and reported he had not seen a 
neurosurgeon in many years.  

On physical examination, it was noted that the Veteran was awake 
and alert and in no acute distress.  He had a nonantalgic gait 
and nonantalgic sitting attitude.  Examination of the lumbosacral 
spine revealed loss of lumbar lordosis.  There was a surgical 
scar approximately 7 centimeters from the L4-L5 region.  Range of 
motion testing revealed forward flexion to 90 degrees and 
extension to 25 degrees.  The Veteran had lateral flexion to 30 
degrees bilaterally.  Straight leg raising was negative.  There 
was no pain to palpation of the lumbosacral spine.  There was no 
pain to palpation of the lumbosacral spine.  The examiner noted 
slight hypertonicity of the lumbar paraspinal muscles.  
Examination of the lower extremities revealed no loss of 
sensation or changes to light touch.  Babinski was downgoing 
bilaterally.  Muscle tone was normal.  Distal and proximal motor 
strength in the lower extremities was 5/5.  The examiner assessed 
post laminectomy syndrome.  

At a July 2005 VA examination, the Veteran complained of low back 
pain with continuous and occasional radiation to the lower 
extremity.  Range of motion testing  revealed forward flexion to 
60 degrees.  The Veteran had left lateral flexion to 24 degrees 
and right lateral flexion to 24 degrees.  He had lateral rotation 
to 30 degrees bilaterally.   The examiner noted that the Veteran 
had pain in the low back at the end of all movement and four 
repeated low back movements.  Range of motion was decreased by 10 
to 15 degrees.  Pain was increased to "5" on a scale of 1 to 
10, and there was a mild increase in lack of endurance but no 
increase in fatigue or weakness.  Pain had the major functional 
impact in range of motion and standing.  The examiner noted that 
there was objective evidence of painful motion, muscle spasm and 
tenderness at L3-L5.  There was no weakness or fixed deformity.  

Sensory and rectal neurological examinations were negative.  
Motor examination was 5/5.  Reflexes were 2+.  Lasegue's sign was 
negative.  The examiner noted that an MRI of the lumbosacral 
spine done in July 2001 reported fusion of L3-L4 and mild 
retrolisthesis at L4-L5, congenital spinal stenosis and foraminal 
stenosis at L4-L5.  It was noted that a May 2004 x-ray of the 
lumbosacral spine showed osteoarthritis with status post L3-L4 
fusion. 

An April 2009 VA examination reflects that the Veteran complained 
of lower back pain and shooting pains down both legs, which were 
described as excruciating.  The Veteran reported that a physician 
recommended surgery, which was postponed due to hepatocellular 
carcinoma.

Range of motion testing revealed flexion to 50 degrees and 
extension to 9 degrees.  The Veteran had left lateral flexion to 
15 degrees and right lateral flexion to 15 degrees.  He had left 
lateral rotation to 14 degrees and right lateral rotation to 14 
degrees.  The examiner noted that there was objective evidence of 
pain following repetitive motion.  The examiner noted that there 
were no additional limitations of pain after three repetitions of 
range of motion.  

An April 2009 neurological examination indicated that the claims 
file was available and was reviewed.  The Veteran reported 
moderate to severe back pain.  He reported that the back pain 
radiated to both extremities.  It was noted that he complained of 
numbness and weakness of the extremities since then.  He reported 
that sitting for long periods of time, standing and walking all 
aggravated the pain.  On the pain scale, the Veteran reported 
that it was an average of 6/10 to 9/10 and sometimes 10/10 in the 
morning.  He reported that the pain was usually worse when he got 
up in the morning.  He reported that he had excruciating pain 
approximately 2-3 times per week.  He would take medication and 
bedrest until the pain disappeared.  The Veteran reported that he 
could continue his normal activities after the pain resolved.  He 
denied bowel or bladder problems.  He reported that he was not 
working. 

The neurological examination indicated that the Veteran was 
alert, oriented and cooperative on mental status.  Head and neck 
were normocephalic and atraumatic.  Neck movements were supple.  
Cranial nerves II-XII were all intact.  Motor examination showed 
strength of 5/5 in the upper extremities.  On the lower 
extremity, hip flexion and extension was -5/5.  Tibialis anterior 
and posterior and gastrocs were -5/5 bilaterally.  Ankle 
dorsiflexion and plantar flexion was 5/5.  Extensor hallices 
longus was -5/5.  Inversion and eversion was -5/5.  Deep tendon 
reflexes were 2+ and symmetrical in the upper extremities.  On 
the lower extremities, knee jerks were 2+.  Ankle jerks were 1+ 
and symmetrical.  Plantars were flexor.   Examination of 
cerebellar coordination showed that finger to nose and heel to 
shin were intact.  Heel to shin was slower than average.  The 
examiner noted that the Veteran got up slowly and walked with a 
cane.  The examiner noted decreased pinprick and light touch 
sensation diffusely on both lower extremities in L4-L5 and L5-S1 
distribution.  No patchy sensory loss and no definite dermatomal 
sensory loss was detected.  Position sense and vibration sense 
was intact.

The examiner commented that the Veteran gets incapacitating 
episodes about 2-3 times per week.  This happened in the early 
morning when he got up from bed.  He also got severe muscle 
spasms.  The examiner noted that, on the pain scale, it was 
anywhere from moderately severe to severe pain that was a 
subjective pain complaint.  The pain was relieved after taking 
routine pain medication and also by bed rest of 1-2 hours, which 
could alleviate the pain.  The Veteran could continue his daily 
activities after the pain was alleviated.  The examiner noted 
that the Veteran was able to work before with his back problems 
and pain; however, he was unemployed and not working at the time 
of the examination.  The Veteran reported that his pain had been 
interfering with his daily activities and his work.

The evidence as set forth above does not support an evaluation in 
excess of 20 percent under the General Rating Formula or the 
Formula for Rating Intervertebral Disc Syndrome based upon 
incapacitating episodes.  An evaluation in excess of 20 percent 
is assignable under the General Rating Formula for forward 
flexion of the thoracolumbar spine 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  The 
evidence establishes that the Veteran's back disability is 
manifested by forward flexion of 50 degrees or greater.  There 
have been no findings of ankylosis noted during the appeal 
period.  Even considering the functional loss associated with the 
Veteran's disability, a higher rating is not warranted under the 
General Rating Formula.  

In addition, the evidence does not show incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during a 12 month 
period.  The April 2004 VA examination indicated that the Veteran 
had incapacitating episodes of back pain of up to two weeks in a 
year.  The 2005 VA examination did not address the occurrence of 
incapacitating episodes.  The 2009 VA examination described 
episodes of back pain that were incapacitating for a couple of 
hours at a time several days per week.  The Veteran indicated 
that he could continue his normal activities after a couple of 
hours when the pain was  alleviated.  Thus, the evidence reflects 
several hours of incapacitation per week due to back pain.  Based 
on this evidence, an evaluation in excess of 20 percent is not 
assignable under Diagnostic Code 5243, as these findings do not 
more nearly approximate incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past 12 months. 

In reaching the above conclusions regarding the Veteran's back 
disability, the Board has not overlooked the Veteran's written 
statements or the personal hearing testimony.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, while lay 
witnesses are competent to describe experiences and symptoms that 
result therefrom, because laypersons are not trained in the field 
of medicine, they are not competent to provide opinions relating 
to the diagnosis or etiology of diseases or disabilities.  Id; 
also see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the Board will give more credence to the medical 
evidence found in the record than these lay assertions.

In terms of the Veteran's radiculopathy, the rating criteria 
provide that neurologic abnormalities are to be evaluated 
separately under the appropriate diagnostic code.  The 2009 VA 
examination noted findings of bilateral radiculopathy.  The 
examination indicated that radiculopathy was manifested by 
decreased pinprick and light touch sensation noted diffusely on 
both lower extremities in L4-L5 and L5-S1 distribution.  No 
patchy sensory loss and no definite dematomal sensory loss was 
detected.  Position sense and vibration sense were intact.  
Therefore, separate 10 percent ratings are warranted for right 
and left lumbar radiculopathy as of April 21, 2009, pursuant to 
Diagnostic Code 8520.    

B.  Increased Rating for Hepatitis C 

Under Diagnostic Code 7354, a 10 percent evaluation is warranted 
where the condition is productive of intermittent fatigue, 
malaise, and anorexia, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted where there is 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation contemplates hepatitis C 
manifested by daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or incapacitating episodes (with 
symptoms such as fatigue malaise, nausea, vomiting, anorexia, 
arthralgia and right upper quadrant pain) having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 12-
month period.  The next higher rating of 60 percent rating is 
assigned for daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of malnutrition), 
and hepatomegaly, or incapacitating episodes symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 6 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain). 
38 C.F.R. § 4.114, Diagnostic Code 7354.

Sequelae, such as cirrhosis or malignancy of the liver, are to be 
evaluated under an appropriate Diagnostic Code, but the same 
signs and symptoms should not be used as the basis for 
evaluations under both Diagnostic Code 7354 and a Diagnostic Code 
for sequelae.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 1. 

The record reflects that the Veteran has been diagnosed with 
cirrhosis of the liver.  Diagnostic Code 7312 pertains to 
cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic 
phase of sclerosing cholangitis.  

Diagnostic Code 7312 provides ratings for cirrhosis of the liver, 
primary biliary cirrhosis, or cirrhotic phase of sclerosing 
cholangitis.  Cirrhosis with symptoms such as weakness, anorexia, 
abdominal pain, and malaise is rated 10 percent disabling.  
Cirrhosis with portal hypertension and splenomegaly, with 
weakness, anorexia, abdominal pain, malaise, and at least minor 
weight loss, is rated 30 percent disabling.  Cirrhosis with 
history of one episode of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal gastropathy (erosive 
gastritis), is rated 50 percent disabling.  Cirrhosis with 
history of two or more episodes of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal gastropathy 
(erosive gastritis), but with periods of remission between 
attacks, is rated 70 percent disabling.  Cirrhosis with 
generalized weakness, substantial weight loss, and persistent 
jaundice, or; with one of the following refractory to treatment: 
ascites, hepatic encephalopathy, hemorrhage from varices or 
portal gastropathy (erosive gastritis), is rated 100 percent 
disabling.  A Note to Diagnostic Code 7312 provides that, for 
rating under Diagnostic Code 7312, documentation of cirrhosis (by 
biopsy or imaging) and abnormal liver function tests must be 
present.  38 C.F.R. § 4.114.

For purposes of evaluating disabilities in 38 C.F.R. § 4.114, the 
term "substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for three 
months or longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight loss 
with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year 
period preceding onset of the disease.  38 C.F.R. § 4.112 (2010).

The evidence in this case reflects findings of malignancy of the 
liver.  Under Diagnostic Code 7343, a 100 percent rating is 
assignable for malignant neoplasms of the digestive system, 
exclusive of skin growths.  38 C.F.R. § 4.114, Diagnostic Code 
7343.  The Note following this regulation indicates that a rating 
of 100 percent shall continue beyond the cessation of any 
surgical, X-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  38 C.F.R. § 4.114; Diagnostic Code 7343.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating is to be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 38 
C.F.R. § 3.105(e).  If there has been no local recurrence or 
metastasis, the rating will be made on residuals.

At a January 2004 VA examination, the Veteran reported that he 
was diagnosed with hepatitis C and started on treatment for six 
months with Peg-Intron and Rebetol.  The Veteran reported that, 
with the medications, he felt like he had flu, generalized 
myalgias, joint pains, severe fatigue and no appetite.  The 
Veteran reported that he was very depressed, dizzy and weak and 
suffered with terrible constipation, gas and insomnia.  The 
Veteran reported that he was always wiped out after injections 
and also experienced pain in the stomach.  He lost a total of 15 
pounds during the course of treatment.  The Veteran reported that 
he was conscious of his diet during the holidays.  He made an 
effort to eat well and took Ensure and gained weight.  The 
Veteran reported that, currently, he felt depressed and weak.  
The examiner diagnosed hepatitis C genotype IIB (according to 
private medical records).  

In a written statement dated in May 2004, the Veteran reported 
that he underwent a one year course of interferon and ribavarin, 
which did not work.  
A statement from Dr. Accurso, M.D., dated in April 2004, 
indicated that the Veteran was treated with a one-year course of 
interferon/ ribavarin.  While on treatment, his hepatitis C PCR 
became undetectable, but approximately three months after 
stopping treatment, his PCR was again positive, consistent with 
incomplete response.

Upon VA examination in July 2005, the Veteran reported that he 
felt tired, having no appetite and no energy.  The Veteran 
reported that he felt nauseated and had no energy.  He reported 
that he could not sleep and was irritable and depressed.  It was 
noted that the Veteran had a liver biopsy in 2002 at Somerset 
Hospital and was told he had cirrhosis.  He had no jaundice and 
no fever at present.  The Veteran claimed that he slept a lot.  
He reported that he initially lost about 15 pounds.  He gained it 
back after being treated with Procrit.  There was no history of 
hemoptysis or melnea and no history of jaundice at the present 
time.  The examiner assessed hepatitis C in remission.  

A report from Mt. Sinai Hospital, dated in September 2005, noted 
that  the Veteran was under treatment for Hepatitis C.  It was 
noted that his treatment was unsuccessful and that the Veteran's 
number 48 virus load was still detectable.  

A treatment record from Mt. Sinai, dated in March 2006, noted 
that the Veteran was currently on Pegasys, Copegus combination 
therapy.  While on treatment, he was experiencing multiple side 
effects such as generalized weakness, irritability and 
depression, for which he was taking additional medication. 

The Veteran had a VA examination in March 2009.  The Veteran's 
symptoms included fatigue on a daily basis.  He also described 
right-sided upper quadrant and lower quadrant pain that occurred 
on a daily basis.  The pain was exacerbated with eating.  The 
Veteran described anorexia due to the concern with pain in the 
abdomen from eating food.  The Veteran described malaise 
occurring on a daily basis.  He denied any nausea or vomiting.  
He denied arthralgias.  With regard to incapacitation, the 
Veteran stated that he had three to four episodes per week in 
which he was not able to function due to fatigue, malaise or 
abdominal pain, but none of these episodes required 
hospitalization during the past year.  
The examiner diagnosed chronic hepatitis C with cirrhosis and 
hepatocellular carcinoma.  It was noted that the Veteran had 
daily fatigue, malaise and anorexia without weight loss.  He had 
incapacitating episodes having a total duration of at less 4 
weeks, but less than 6 weeks, in the past 12 months.

The examiner further noted that there was cirrhosis and 
malignancy of the liver, although the Veteran was not on any 
active treatment at this time and did not have any signs/ 
symptoms from either.  

After a careful review of the above cited evidence, the Board 
concludes that a 40 percent rating is warranted for hepatitis C.  
VA and private records reflect findings of malaise, anorexia, 
joint pains and decreased appetite.  These symptoms result in 
incapacitating episodes having a duration of 4 to 6 weeks in a 12 
month period.  A rating in excess of 40 percent is not 
assignable.  In this regard, the examination reports reflect 
findings of fatigue, malaise, and anorexia but do not reflect 
substantial weight loss, hepatomegaly or incapacitating episodes 
having a total duration of at least 6 weeks in a 12-month period.  
Accordingly, based on the foregoing, the criteria for a 40 
percent rating, and no higher, have been met.  

The Board has also considered whether separate ratings are 
warranted for hepatocarcinoma and cirrhosis of the liver.  With 
regard to hepatocarcinoma, the 2009 VA examination indicated that 
carcinoma was diagnosed in 2008.  It was noted that the Veteran 
was told not to have surgery until the cancer grows to one 
centimeter in size.  Because the record does not reflect any 
procedures for treatment of the diagnosed hepatocarcinoma, a 100 
percent rating is not applicable at any point during the appeal 
period.  

A March 2008 MRI from Mount Sinai Hospital noted splenomegaly and 
recanalized paraumbilical vein compatible with portal 
hypertension.  A Note to Diagnostic Code 7354 provides that the 
same signs and symptoms may not be used as the basis for 
evaluations under both Diagnostic Code 7354 and a Diagnostic Code 
for sequelae.  The Board notes that the 40 percent rating 
assigned for hepatitis contemplates many of the same symptoms 
associated with cirrhosis, such as fatigue, abdominal pain, 
malaise and anorexia.  Accordingly, the Board concludes that a 
separate rating is not warranted for cirrhosis, as a separate 
evaluation would constitute pyramiding, the evaluation of the 
same manifestations under different diagnoses.  See 38 C.F.R. § 
4.14.   

In summary, the Board concludes that the criteria for a 40 
percent evaluation for residuals of infectious hepatitis, but no 
higher, have been met, pursuant to Diagnostic Code 7354.  The 
Board concludes that separate ratings are not warranted for 
hepatocarcinoma or cirrhosis.   

C.  Extraschedular considerations

Consideration of referral for an extraschedular rating requires a 
three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, No.2008-7135 (Fed.Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

The record reflects that the veteran has been in receipt of a 100 
percent rating for TDIU since September 11, 2003, the date of 
receipt of his claim for a TDIU.  Therefore, while the Veteran 
has marked interference with employment, such has already been 
appropriately recognized and the application of the regular 
schedular standards for evaluating his disabilities is not 
rendered impracticable.  The effect of the Veteran's service-
connected disabilities on his employment is adequately 
contemplated by the assigned TDIU.  Prior to September 11, 2003, 
the evidence of record did not establish findings of marked 
interference with employment due to the Veteran's service-
connected disabilities, which would warrant referral for an 
extraschedular evaluation.  Therefore, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for residuals of a herniated 
disc is denied.  

A separate 10 percent rating is granted for right lumbar 
radiculopathy, under Diagnostic Code 8520, as of April 21, 2009, 
subject to regulations governing the payment of monetary 
benefits.

A separate 10 percent rating is granted for left lumbar 
radiculopathy, under Diagnostic Code 8520, as of April 21, 2009, 
subject to regulations governing the payment of monetary 
benefits.  

A 40 percent rating is granted for infectious hepatitis, subject 
to regulations governing the payment of monetary benefits.  




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


